Citation Nr: 0117197	
Decision Date: 06/27/01    Archive Date: 07/03/01

DOCKET NO.  99-23 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for a neuropsychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel

INTRODUCTION

The veteran had active service from December 1969 to August 
1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 1999 rating decision by the Los Angeles, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In March 2001, the veteran testified from the 
RO via video conference before the undersigned Member of the 
Board, sitting in Washington, D.C.


REMAND

The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law defines VA's duty to assist a claimant in 
obtaining evidence necessary to substantiate the claim, and 
eliminates from 38 U.S.C.A. § 5107(a) the necessity of 
submitting a well-grounded claim to trigger VA's duty to 
assist (thus superceding the decision in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom.  Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded).  These changes are 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  Such 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may substantiate 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  Id.  

However, as regards the veteran's petition to reopen the 
claim of service connection for a neuropsychiatric disorder, 
the Board acknowledges that "nothing in the Act shall be 
construed to require [VA] to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in section 5108 of this title."  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ___ (to be codified at 38 U.S.C. § 
5103A(f)).  However, there appears to be outstanding medical 
records that could well bear on the question of whether new 
and material evidence has, in fact, been presented to reopen 
the claim for service connection for a neuropsychiatric 
disorder.  In addition, the veteran's representative, during 
the personal hearing, requested that this case be remanded.  
The veteran and his representative essentially asserted that 
they believe that the veteran's VA physician would opine, if 
given an opportunity to review all of the medical records in 
the claims file to include the service medical records, that 
the veteran's current neuropsychiatric disorder is related to 
service and that this opinion would constitute new and 
material evidence.  

In addition, at his personal hearing and in correspondence of 
record, the veteran related that since service, he had been 
treated at various VA facilities in the following locations: 
Sepulveda, Wadsworth, West Los Angeles, Van Nuys, Long Beach, 
and at the VA Medical Center in Providence, Rhode Island.  
The RO attempted to obtain the medical records from 
Sepulveda, West Los Angeles, and Long Beach.  The records 
from Sepulveda have been obtained.  There were no records 
located at the Long Beach facility.  It is unclear whether 
the records from West Los Angeles were available.  
Accordingly, the Board finds that upon remand the RO should 
attempt to secure all missing records from the VA facilities 
in Wadsworth, West Los Angeles, Van Nuys, and from the VA 
Medical Center in Providence, Rhode Island.  In addition, if 
the veteran has received further treatment at the Sepulveda 
facility, these records should also be obtained.  The Board 
is not reasonably certain that these recent VA records do not 
exist or that efforts to obtain them would be futile.  
Furthermore, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of that claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466- 67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  

Thereafter, in light of the contentions of the veteran and 
his representative, the RO should afford the veteran the 
opportunity to have his VA physician review all of the 
records in the claims file and render an opinion as to 
whether it is at least as likely as not that current 
neuropsychiatric disorder is related to service.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  

Accordingly, these matters are hereby REMANDED for the 
following action:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment pertaining to the 
veteran.  This should specifically 
include any outstanding records from the 
VA facilities in Wadsworth, West Los 
Angeles, Van Nuys, and VA Medical Center 
in Providence, Rhode Island from 1970 to 
the present.  In addition, if the veteran 
has received further treatment at the 
Sepulveda facility, these records should 
also be obtained.  If any requested 
records are not available, or the search 
for any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file, 
and the veteran and his representative 
should be duly notified.  

2.  After associating with the claims 
file all additional records received 
pursuant to the above-requested 
development, the RO should afford the 
veteran the opportunity to have his VA 
physician review all of the records in 
the claims file and render an opinion as 
to whether it is at least as likely as 
not that his current neuropsychiatric 
disorder is related to service.  The 
complete rationale for each conclusion 
reached should be set forth in a 
typewritten report.

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

5.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should consider whether new and material 
evidence has been submitted to reopen the 
claim of service connection for 
neuropsychiatric disorder in light of all 
pertinent evidence of record and legal 
authority, to specifically include that 
cited to herein.  The RO must provide 
adequate reasons and bases for its 
determinations, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
were noted in the REMAND.

6.  If any benefit requested by the 
veteran continues to be denied, he and 
his representative must be furnished a 
supplemental statement of the case and 
given an opportunity to submit written or 
other argument in response thereto before 
his claims file is returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

